UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-3280 Public Service Company of Colorado (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Aug. 6, 2012 Common Stock, $0.01 par value 100 shares Public Service Company of Colorado meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4 — Controls and Procedures 26 PART II — OTHER INFORMATION Item 1 — Legal Proceedings 26 Item 1A — Risk Factors 26 Item 4 — Mine Safety Disclosures 26 Item 5 — Other Information 26 Item 6 — Exhibits 26 SIGNATURES 27 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Public Service Company of Colorado, a Colorado corporation (PSCo).PSCo is a wholly owned subsidiary of Xcel Energy Inc. Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); PSCo; and Southwestern Public Service Company, a New Mexico corporation (SPS).NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PARTI — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Operating revenues Electric $ Natural gas Steam and other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — steam and other Operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Allowance for funds used during construction —equity Interest charges and financing costs Interest charges — includes other financing costs of $1,790, $1,760, $3,580 and $3,276, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Net income $ Other comprehensive (loss) income Derivative instruments: Net fair value (decrease) increase, net of tax of $(11,485), $(9), $(3,513) and $51, respectively ) ) ) 82 Reclassification of gains to net income, net of tax of $(230), $(238), $(460) and $(457), respectively ) Other comprehensive loss ) Comprehensive income $ See Notes to Consolidated Financial Statements 4 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Six Months Ended June 30 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net derivative losses Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Inventories Prepayments and other ) Accounts payable ) ) Net regulatory assets and liabilities ) ) Other current liabilities ) ) Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool arrangement ) ) Repayments from utility money pool arrangement Net cash used in investing activities ) ) Financing activities Proceeds from (repayments of) short-term borrowings, net ) Borrowings under utility money pool arrangement Repayments under utility money pool arrangement ) ) Capital contributions from parent Dividends paid to parent ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash (paid) received for income taxes, net ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 5 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) June 30, 2012 Dec. 31, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates Investments in utility money pool arrangement - Accrued unbilled revenues Inventories Regulatory assets Deferred income taxes Derivative instruments Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt - Borrowings under utility money pool arrangement - Accounts payable Accounts payable to affiliates Regulatory liabilities Taxes accrued Accrued interest Dividends payable to parent Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Asset retirement obligations Derivative instruments Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock – 100 shares authorized at $0.01 par value; 100 shares outstanding at June 30, 2012 and Dec. 31, 2011 - - Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder's equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 6 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of PSCo and its subsidiaries as of June 30, 2012 and Dec. 31, 2011; the results of its operations, including the components of net income and comprehensive income, for the three and six months ended June 30, 2012 and 2011; and its cash flows for the six months ended June 30, 2012 and 2011.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after June 30, 2012 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2011 balance sheet information has been derived from the audited 2011 consolidated financial statements included in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2011.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2011, filed with the SEC on Feb. 27, 2012.Due to the seasonality of PSCo’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2011, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Fair Value Measurement — In May 2011, the Financial Accounting Standards Board (FASB) issued Fair Value Measurement (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Accounting Standards Update (ASU) No. 2011-04), which provides clarifications regarding existing fair value measurement principles and disclosure requirements, and also specific new guidance for items such as measurement of instruments classified within stockholders’ equity.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.PSCo implemented the accounting and disclosure guidance effective Jan. 1, 2012, and the implementation did not have a material impact on its consolidated financial statements.For required fair value measurement disclosures, see Note 8. Comprehensive Income — In June 2011, the FASB issued Comprehensive Income (Topic 220) — Presentation of Comprehensive Income (ASU No. 2011-05), which requires the presentation of the components of net income, the components of other comprehensive income (OCI) and total comprehensive income in either a single continuous financial statement of comprehensive income or in two separate, but consecutive financial statements of net income and comprehensive income.These updates do not affect the items reported in OCI or the guidance for reclassifying such items to net income.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.PSCo implemented the financial statement presentation guidance effective Jan. 1, 2012. Recently Issued Balance Sheet Offsetting — In December 2011, the FASB issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (ASU No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.These disclosure requirements do not affect the presentation of amounts in the consolidated balance sheets, and are effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.PSCo does not expect the implementation of this disclosure guidance to have a material impact on its consolidated financial statements. 7 Table of Contents 3. Selected Balance Sheet Data (ThousandsofDollars) June 30, 2012 Dec. 31,2011 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Plant to be retired (a) Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ (a) In 2010, in response to the Clean Air Clean Jobs Act (CACJA), the Colorado Public Utilities Commission (CPUC) approved the early retirement of Cherokee Units 1, 2 and 3, Arapahoe Unit 3 and Valmont Unit 5 between 2011 and 2017. In 2011, Cherokee Unit 2 was retired, and in May 2012, Cherokee Unit 1 was retired. Amounts are presented net of accumulated depreciation. 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 7 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit— PSCo is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2007 federal income tax return expired in September 2011.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expires in September 2012.As of June 30, 2012, there was no federal income tax audit in progress. State Audits — PSCo is a member of the Xcel Energy affiliated group that files consolidated state income tax returns.As of June 30, 2012, PSCo’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2006.As of June 30, 2012, there were no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (MillionsofDollars) June 30, 2012 Dec. 31, 2011 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Unrecognized tax benefit balance $ $ 8 Table of Contents The unrecognized tax benefit balance was reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (MillionsofDollars) June 30, 2012 Dec. 31, 2011 NOL and tax credit carryforwards $ ) $ ) It is reasonably possible that PSCo’s amount of unrecognized tax benefits could significantly change in the next 12 months as the Internal Revenue Service and state audits resume.At this time, due to the uncertain nature of the audit process, an overall range of possible change cannot be reasonably estimated. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at June 30, 2012 and Dec. 31, 2011 were notmaterial.No amounts were accrued for penalties related to unrecognized tax benefits as of June 30, 2012 or Dec. 31, 2011. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 11 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Recently Concluded Regulatory Proceedings — CPUC 2011 Electric Rate Case —In November 2011, PSCo filed a request with the CPUC to increase Colorado retail electric rates by $141.9 million.The request was based on a 2012 forecast test year, a 10.75 percent return on equity (ROE), an electric rate base of $5.4 billion and an equity ratio of 56 percent. On April 26, 2012, the CPUC approved a comprehensive multi-year settlement agreement, which covers 2012 through 2014.Key terms of the agreement include the following: · PSCo would implement an annual electric rate increase of $73 million in 2012.The rate increase was effective on May 1, 2012.In addition, PSCo will implement incremental electric rate increases of $16 million on Jan. 1, 2013 and $25 million on Jan. 1, 2014.These rate increases are net of the shift of the costs from the purchased capacity cost adjustment and the transmission cost adjustment clauses to base rates. · The settlement reflects an authorized ROE of 10 percent and an equity ratio of 56 percent. · For 2012 through 2014, incremental property taxes in excess of $76.7 million (2010-2011 historic test year property taxes) will be deferred over a three-year period with the amortization effective the first year after the deferral.To the extent that PSCo is successful in gaining the manufacturer’s sales tax refund as a result of the sales tax lawsuit currently pending in the Colorado Supreme Court, PSCo will credit such refunds first against legal fees incurred to obtain the refund and then against the deferred property tax balances outstanding at the end of the 2014. · The signing parties agreed to implement an earnings test, in which customers and shareholders will share weather normalized earnings above an ROE of 10 percent.The sharing mechanism is as follows: ROE Shareholders Customers > 10.0% < 10.2% 40 % 60 % > 10.2% < 10.5% 50 50 > 10.5% - PSCo agreed that it will not file for an electric rate increase that would take effect prior to Jan. 1, 2015, provided that net revenue requirements increases or decreases in excess of $10 million caused by changes in tax law, government mandates, or natural disasters may be deferred or recovered through a modified rate adjustment.In the event normalized base revenues in either 2012 or 2013 are 2.0 percent below 2011 actual levels adjusted to reflect the rate increases allowed for 2012 and 2013, PSCo has the right to an additional rate adjustment in the next year for 50 percent of the shortfall.The parties acknowledged that PSCo may file an electric rate increase as early as May 1, 2014, so long as no rate increase takes effect on either an interim or permanent basis prior to Jan. 1, 2015. 9 Table of Contents Pending and Recently Concluded Regulatory Proceedings — Federal Energy Regulatory Commission (FERC) 2011 Wholesale Electric Rate Case — In February 2011, PSCo filed with the FERC to change Colorado wholesale electric rates to formula based rates with an expected annual increase of $16.1 million for 2011.The request was based on a 2011 forecast test year, a 10.9 percent ROE, a rate base of $407.4 million and an equity ratio of 57.1 percent.The formula rate would be estimated each year for the following year and then trued-up to actual costs after the conclusion of the calendar year.In September 2011, PSCo implemented an interim rate increase of $7.8 million, subject to refund. In April 2012, PSCo filed an unopposed settlement agreement with wholesale customers for an annual rate increase of $7.8 million.The primary reasons for the decrease from the original request were a reduction to depreciation expense of $5.8 million and a lower ROE, ranging from 10.1 percent to 10.4 percent.The settlement was approved by the FERC in June 2012. Transmission Formula Rate Cases — In April 2012, PSCo filed with the FERC to revise the wholesale transmission rates formula from a historic test year formula rate to a forecast transmission formula rate and to establish formula ancillary services rates.PSCo proposed that the formula rates be updated annually to reflect changes in costs, subject to a true-up.The request would increase PSCo’s wholesale transmission and ancillary services revenue by approximately $2.0 million.In June 2012, the FERC issued an order accepting the proposed transmission and ancillary services formula rates, suspending the increase to Nov. 17, 2012, subject to refund, and setting the case for settlement judge or hearing procedures. Separately, several wholesale customers filed a complaint with the FERC in June 2012 seeking to have the transmission formula rate ROE reduced from 10.25 to 9.15 percent effective July 1, 2012.It is expected that the FERC will consider both matters concurrently. Electric, Purchased Gas and Resource Adjustment Clauses Renewable Energy Credit (REC) Sharing — In May 2011, the CPUC determined that margin sharing on stand-alone REC transactions would be shared 20 percent to PSCo and 80 percent to customers beginning in 2011 and ultimately becoming 10 percent to PSCo and 90 percent to customers by 2014.The CPUC also approved a change to the treatment of hybrid REC trading margins (RECs that are bundled with energy) that allows the customers’ share of the margins to be netted against the renewable energy standard adjustment (RESA) regulatory asset balance.In the second quarter of 2011, PSCo credited approximately $37 million against the RESA regulatory asset balance. In March 2012, the CPUC approved an annual margin sharing on the first $20 million of margins on hybrid REC trades of 80 percent to the customers and 20 percent to PSCo.Margins in excess of the $20 million are to be shared 90 percent to the customers and 10 percent to PSCo.The CPUC authorized PSCo to return to customers unspent carbon offset funds by crediting the RESA regulatory asset balance.In March 2012, PSCo credited approximately $28.7 million against the RESA regulatory asset balance. This sharing mechanism will be effective through 2014 to provide the CPUC an opportunity to review the framework and to review evidence regarding actual deliveries in relatively more complex markets such as California. 6. Commitments and Contingencies Except to the extent noted below and in Note 5 to the consolidated financial statements in this Quarterly Report on Form 10-Q the circumstances set forth in Notes 11 and 12 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2011, appropriately represent, in all material respects, the current status of commitments and contingent liabilities, and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to PSCo’s financial position. Purchased Power Agreements Under certain purchased power agreements, PSCo purchases power from independent power producing entities that own natural gas fueled power plants for which PSCo is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which PSCo procures the natural gas required to produce the energy that it purchases.These specific purchased power agreements create a variable interest in the associated independent power producing entity. PSCo had approximately 1,882 megawatts (MW) of capacity under long-term purchased power agreements as of June 30, 2012 and Dec. 31, 2011 with entities that have been determined to be variable interest entities.PSCo has concluded that these entities are not required to be consolidated in its consolidated financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.These agreements have expiration dates through the year 2028. 10 Table of Contents Guarantees and Indemnifications In connection with the acquisition of 900 MW of natural gas-fired generation from subsidiaries of Calpine Development Holdings Inc. in 2010, PSCo agreed to indemnify the seller for losses arising out of a breach of certain representations and warranties.The aggregate liability for PSCo pursuant to these indemnities is not subject to a capped dollar amount.The indemnification obligation expires in December 2012.PSCo has not recorded a liability related to this indemnity, and it had no assets held as collateral related to this agreement at June 30, 2012 or Dec. 31, 2011. Environmental Contingencies Environmental Requirements Greenhouse Gas (GHG) New Source Performance Standard Proposal (NSPS) and Emission Guideline for Existing Sources — In April 2012, the U.S. Environmental Protection Agency (EPA) proposed a GHG NSPS for newly constructed power plants.The proposal requires that carbon dioxide (CO2) emission rates be equal to those achieved by a natural gas combined-cycle plant, even if the plant is coal-fired.The EPA also proposed that NSPS not apply to modified or reconstructed existing power plants and noted that, pursuant to its general NSPS regulations, installation of control equipment on existing plants would not constitute a “modification” to those plants under the NSPS program.Xcel Energy submitted comments on the proposed GHG NSPS in June 2012.It is not possible to evaluate the impact of this regulation until its final requirements are known. The EPA also plans to propose GHG regulations applicable to emissions from existing power plants under the Clean Air Act (CAA).It is not known when the EPA will propose new standards for existing sources. Electric Generating Unit (EGU) Mercury and Air Toxics Standards (MATS) Rule — The final EGU MATS rule became effective April 2012.The EGU MATS rule sets emission limits for acid gases, mercury and other hazardous air pollutants and requires coal-fired utility facilities greater than 25 MW to demonstrate compliance within three to four years of the effective date.PSCo believes these costs will be recoverable through regulatory mechanisms and does not expect a material impact on results of operations, financial position or cash flows. Regional Haze Rules — In 2005, the EPA finalized amendments to its regional haze rules regarding provisions that require the installation and operation of emission controls, known as best available retrofit technology (BART), for industrial facilities emitting air pollutants that reduce visibility in certain national parks and wilderness areas throughout the United States.PSCo generating facilities are subject to BART requirements.Individual states were required to identify the facilities located in their states that will have to reduce sulfur dioxide, nitrogen oxide and particulate matter (PM) emissions under BART and then set emissions limits for those facilities. In 2006, the Colorado Air Quality Control Commission (CAQCC) promulgated BART regulations requiring certain major stationary sources to evaluate, install, operate and maintain BART to make reasonable progress toward meeting the national visibility goal.In January 2011, the CAQCC approved a revised regional haze BART state implementation plan (SIP) incorporating the Colorado CACJA emission reduction plan, which will satisfy regional haze requirements.In March 2012, the EPA proposed to approve the Colorado SIP, including the CACJA emission reduction plan for PSCo, as satisfying BART requirements.The emission controls are expected to be installed between late 2012 and 2017.PSCo expects the cost of any required capital investment will be recoverable from customers through the CACJA emission reduction plan recovery mechanisms or other regulatory mechanisms. In March 2010, two environmental groups petitioned the U.S. Department of the Interior (DOI) to certify that 12 coal-fired boilers and one coal-fired cement kiln in Colorado are contributing to visibility problems in Rocky Mountain National Park.The following PSCo plants are named in the petition:Cherokee, Hayden, Pawnee and Valmont.The groups allege that the Colorado BART rule is inadequate to satisfy the CAA mandate of ensuring reasonable further progress towards restoring natural visibility conditions in the park.It is not known when the DOI will rule on the petition. Revisions to National Ambient Air Quality Standards (NAAQS) for PM — In June 2012, the EPA proposed to lower the primary (health-based) NAAQS for annual average fine PM and to retain the current daily standard for fine PM.In areas in which PSCo operates power plants, current monitored air concentrations are below the range of the proposed annual primary standard.The EPA also proposed to add a secondary (welfare-based) NAAQS to improve visibility, primarily in urban areas.PSCo expects the proposed visibility standard would likely be met where PSCo operates power plants based on currently available information.A final rule is expected in December 2012 and the EPA is expected to designate non-compliant locations by December 2014.If such areas are identified, states would then study the sources of the nonattainment and make emission reduction plans to attain the standards.It is not possible to evaluate the impact of this regulation further until its final requirements are known. 11 Table of Contents Legal Contingencies Lawsuits and claims arise in the normal course of business. Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition.The ultimate outcome of these matters cannot presently be determined.Accordingly, the ultimate resolution of these matters could have a material effect on PSCo’s consolidated financial position, results of operations, and cash flows. Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy Inc., the parent company of PSCo, and 23 other utility, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy Inc. believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit).In November 2011, oral arguments were presented.It is unknown when the Ninth Circuit will render a final opinion.The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the village of Kivalina.Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million.While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on PSCo’s consolidated results of operations, cash flows or financial position.No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc. and PSCo.The amount of damages claimed by plaintiffs is unknown.The defendants, including Xcel Energy Inc., believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on PSCo’s consolidated results of operations, cash flows or financial position.No accrual has been recorded for this matter. 7. Borrowings and Other Financing Instruments Commercial Paper — PSCo meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.The following table presents commercial paper outstanding for PSCo: (Amounts in Millions, Except Interest Rates) Three Months Ended June 30, 2012 Twelve Months Ended Dec. 31, 2011 Borrowing limit $ $ Amount outstanding at period end 5 - Average amount outstanding 3 73 Maximum amount outstanding 31 Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, PSCo must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under the credit agreement.The credit facility provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At June 30, 2012, PSCo had the following committed credit facility available (in millions of dollars): Credit Facility Drawn (a) Available $ $ $ (a) Includes outstanding commercial paper and letters of credit. 12 Table of Contents All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.PSCo had no direct advances on the credit facility outstanding at June 30, 2012 and Dec. 31, 2011. Amended Credit Agreement — In July 2012, PSCo entered into an amended five-year credit agreement with a syndicate of banks, replacing the previous four-year credit agreement. The amended credit agreement has substantially the same terms and conditions as the prior credit agreement with an improvement in pricing and an extension of maturity from March 2015 to July 2017. The Eurodollar borrowing margin on the line of credit was reduced from a range of 100 to 200 basis points per year, to a range of 87.5 to 175 basis points per year based on applicable long-term credit ratings.The commitment fees, calculated on the unused portion of the line of credit, were reduced from a range of 10 to 35 basis points per year, to a range of 7.5 to 27.5 basis points per year, also based on applicable long-term credit ratings. PSCo has the right to request an extension of the revolving termination date for two additional one-year periods, subject to majority bank group approval. Letters of Credit — PSCo uses letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At June 30, 2012 and Dec. 31, 2011, there were $3.0 million and $4.9 million of letters of credit outstanding, respectively.The contract amounts of these letters of credit approximate their fair value and are subject to fees determined in the marketplace. Money Pool — Xcel Energy Inc. and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings between the utility subsidiaries.Xcel Energy Inc. may make investments in the utility subsidiaries at market-based interest rates; however, the money pool arrangement does not allow the utility subsidiaries to make investments in Xcel Energy Inc.The following table presents the money pool borrowings for PSCo: (Amounts in Millions, Except Interest Rates) Three Months Ended June 30, 2012 Twelve Months Ended Dec. 31, 2011 Borrowing limit $ $ Amount outstanding at period end 5 - Average amount outstanding - 3 Maximum amount outstanding 5 53 Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A Long-Term Borrowings — PSCo plans to refinance the current portion of long-term debt coming due in 2012. 8. Fair Value of Financial Assets and Liabilities Fair Value Measurements The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value.A hierarchical framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance.The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reporting date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, or priced with discounted cash flow or option pricing models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reporting date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. Specific valuation methods include the following: Cash equivalents — The fair values of cash equivalents are generally based on cost plus accrued interest; money market funds are measured using quoted net asset values. 13 Table of Contents Interest rate derivatives— The fair values of interest rate derivatives are based on broker quotes that utilize current market interest rate forecasts. Commodity derivatives— The methods used to measure the fair value of commodity derivative forwards and options utilize forward prices and volatilities, as well as pricing adjustments for specific delivery locations, and are generally assigned a Level 2.When contractual settlements extend to periods beyond those readily observable on active exchanges or quoted by brokers, the significance of the use of less observable forecasts of long-term forward prices and volatilities on a valuation is evaluated, and may result in Level 3 classification. PSCo continuously monitors the creditworthiness of the counterparties to its commodity derivative contracts and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of PSCo’s own credit risk when determining the fair value of commodity derivative liabilities, the impact of considering credit risk was immaterial to the fair value of commodity derivative assets and liabilities presented in the consolidated balance sheets. Derivative Instruments Fair Value Measurements PSCo enters into derivative instruments, including forward contracts, futures, swaps and options, for trading purposes and to reduce risk in connection with changes in interest rates, utility commodity prices and vehicle fuel prices. Interest Rate Derivatives — PSCo enters into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At June 30, 2012, accumulated OCI related to interest rate derivatives included $1.5 million of net gains expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings. At June 30, 2012, PSCo had unsettled interest rate swaps outstanding with a total notional amount of $250 million.These interest rate swaps were designated as hedges, and as such, changes in fair value are recorded to OCI. Short-Term Wholesale and Commodity Trading Risk — PSCo conducts various short-term wholesale and commodity trading activities, including the purchase and sale of electric capacity, energy and energy-related instruments.PSCo’s risk management policy allows management to conduct these activities within guidelines and limitations as approved by its risk management committee, which is made up of management personnel not directly involved in the activities governed by the policy. Commodity Derivatives — PSCo enters into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric and natural gas operations, as well as for trading purposes.This could include the purchase or sale of energy or energy-related products, natural gas to generate electric energy, natural gas for resale, and vehicle fuel. At June 30, 2012, PSCo had various vehicle fuel related contracts designated as cash flow hedges extending through December 2014.PSCo also enters into derivative instruments that mitigate commodity price risk on behalf of electric and natural gas customers but are not designated as qualifying hedging transactions.Changes in the fair value of non-trading commodity derivative instruments are recorded in OCI or deferred as a regulatory asset or liability.The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms.PSCo recorded immaterial amounts to income related to the ineffectiveness of cash flow hedges for the three and six months ended June 30, 2012 and 2011. At June 30, 2012, accumulated OCI related to vehicle fuel cash flow hedges included an immaterial amount of net gains expected to be reclassified into earnings during the next 12 months as the hedged transactions occur. Additionally, PSCo enters into commodity derivative instruments for trading purposes not directly related to commodity price risks associated with serving its electric and natural gas customers.Changes in the fair value of these commodity derivatives are recorded in electric operating revenues, net of any amounts credited to customers under margin-sharing mechanisms. 14 Table of Contents The following table details the gross notional amounts of commodity forwards and options at June 30, 2012 and Dec. 31, 2011: (Amounts in Thousands) (a)(b) June 30,2012 Dec. 31, 2011 Megawatt hours (MWh) of electricity MMBtu of natural gas Gallons of vehicle fuel (a) Amounts are not reflective of net positions in the underlying commodities. (b) Notional amounts for options are also included on a gross basis, but are weighted for the probability of exercise. The following tables detail the impact of derivative activity during the three and six months ended June 30, 2012 and 2011, respectively, on OCI, regulatory assets and liabilities, and income: Three Months Ended June 30, 2012 Fair Value Gains (Losses) Pre-Tax (Gains) Losses Reclassified Recognized During the Period in: into Income During the Period from: Accumulated Accumulated Pre-Tax Gains Other Regulatory Other Regulatory Recognized Comprehensive (Assets) and Comprehensive Assets and During the Period (ThousandsofDollars) Loss Liabilities Loss (Liabilities) in Income Derivatives designated as cash flow hedges Interest rate $ ) $
